       Case 1:20-cv-00042-SPW-TJC Document 15 Filed 03/04/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 COULTER HILL,
                                                    CV 20-42-BLG-SPW
                       Plaintiff,

 vs.                                                 ORDER ADOPTING
                                                     MAGISTRATE'S FINDINGS
 BIG HORN COUNTY                                     AND RECOMMENDATIONS
 ELEMENTARY SCHOOL DISTRICT
 2(ARROW CREEK ELEMENTARY
 SCHOOL DISTRICT),BIG HORN
 COUNTY HIGH SCHOOL DISTPQCT
 3(PLENTY COUPS HIGH SCHOOL
 DISTRICT),SAMPSON DECRANE,
 MARLA GOES AHEAD,FANNIE
 CLIFF,JENNIFER FLATLIP,and
 EUGENE RED STAR,

                       Defendants.



       The United States Magistrate Judge filed Findings and Recommendations on

February 16, 2021. (Doc. 14). The Magistrate recommended that Defendants'

Motion to Dismiss(Doc. 9)be GRANTED in part as to Counts VI and VII,

without prejudice, and DENIED in all other respects. (Doc. 14 at 31).

       Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this
Case 1:20-cv-00042-SPW-TJC Document 15 Filed 03/04/21 Page 2 of 2
